Citation Nr: 1317439	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  12-03 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a dental disability, to include pyria.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to October 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  The Veteran's claims file is currently under the jurisdiction of the VA RO in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a compensable dental condition; nor does he have a dental condition or disability as a result of combat wounds or other trauma during his active military service; and, he does not otherwise meet the requirements for service connection for the limited purpose of receiving VA outpatient dental treatment.


CONCLUSION OF LAW

Entitlement to service connection for a dental disability, including pyria, for VA compensation purposes or outpatient dental treatment, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002); 38 C.F.R. § 3.303, 3.381, 4.150, 17.161 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  July 2008 and September 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The RO attempted to obtain any Social Security Administration  (SSA) disability records in April 2011; however, a May 2011 response from the SSA reveals that no medical records existed or that SSA was unable to locate a medical record.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  No VA examination was conducted with respect to the Veteran's dental claim as there were no questions of a medical nature requiring resolution.  In that regard, there is no competent evidence that the Veteran had a dental disorder due to trauma sustained, or disease incurred, during service.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that he contracted pyria during service, and that all of his teeth were pulled in service, leaving him wearing dentures.  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  Periodontal disease is any of a group of pathological conditions that affect the surrounding and supporting tissues of the teeth.  Id.  

For loss of the teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150 (2012).

The regulation pertinent to service connection of dental conditions for treatment purposes is 38 C.F.R. § 3.381, which provides as follows:

(b) Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in §17.161 of this chapter.

(c) The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service. When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.

(d) In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered. Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.

(e) The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service. (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service. (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service-connected. (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service. (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service. (6) Teeth noted as missing at entry will not be service-connected, regardless of treatment during service.

(f) The following will not be considered service-connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

(g) Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.

See 38 C.F.R. § 3.381 (2012).

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition shown to have been in existence at time of discharge which took place before October 1, 1981 (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); certain homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C. § 2062 (Class II(b) eligibility); those who were detained as a POW (Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C., where dental care is medically necessary (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2012).

The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993). 

Parenthetically, it should be noted that for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56, 60-61 (2009).

The Veteran's service treatment records reveal that he had numerous teeth extracted and several teeth restored during his military service.  A November 1952 entrance examination reflects that the Veteran was missing 4 teeth at that time, including those numbered 1, 16, 17, and 32.  At service entrance, 5 teeth were considered to be nonrestorable - 3, 14, 18, 19, and 30.  5 teeth were found to be restorable, including 7, 8, 9, 10, and 15.  In a report of medical history, completed at that time, the Veteran denied a history of severe tooth or gum trouble.  Dental records reveal that, in December 1952, teeth numbered 3, 14, 18, 19, and 30 were extracted, and teeth numbered 4 and 5 were restored.  In June 1953, teeth numbered 7, 8, 9, 10, and 15 were extracted, and teeth numbered 2, 12, 13, 20, 21, and 29 were restored.  The Veteran's September 1955 separation examination reflects that 13 teeth were missing, including 1, 7, 8, 9, 10, 14, 15, 16, 17, 18, 19, 30, and 32.  At that time, 8 teeth were restorable, including 2, 4, 6, 12, 27, 28, 29, and 31.  In all, dental records show that 10 teeth were extracted during service, and 7 teeth were restored during the Veteran's active duty service.  The service treatment records do not indicate any diagnosis of or treatment for pyria or any other gum disease.

The Veteran has not identified or submitted any VA or private dental treatment records to suggest that he currently has pyria.  December 2011 and July 2012 VA treatment records reflect that the Veteran denied any current problems with his teeth or dentures, and indicated that he does usually wear dentures.  

Service connection for a dental disorder for compensation purposes is not warranted in this case, as the evidence does not show that the Veteran's in-service tooth extractions were the result of loss of substance of the body of the maxilla or mandible due to any in-service dental trauma or bone disease.  Although the Veteran maintains that his teeth were extracted due to pyria, a gum disease, as noted above, dental disability due to periodontal disease is not subject to service connection for compensation purposes.  Moreover, there is no mention of any gum disease in his service treatment records or post-service medical records.  While the Veteran is competent to report his in-service and current symptoms related to his dental disability, he has not asserted that he has current dental disability due to trauma or bone disease in service.  Rather, he asserts that his in-service tooth extractions were the result of pyria, a periodontal disease.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  There is no competent evidence in the claims file to suggest that the Veteran's in-service tooth extractions or restorations were caused by any in-service dental trauma or bone disease.  Further, loss of the alveolar process as a result of periodontal disease is not considered disabling for compensation purposes.  Thus, service connection for missing or damaged teeth, or periodontal disease, is not established under 38 C.F.R. § 4.150. 

Service connection is also not warranted solely for the purpose of outpatient treatment.  The Veteran does not qualify for Class I eligibility for VA dental treatment because, as discussed above, there is no basis for establishing service connection for any dental disorder for compensation purposes (Class I eligibility).  Class II eligibility requires that, for Veterans discharged before October 1, 1981, an application for treatment must be made within one year after such discharge from service.  38 C.F.R. § 17.161(b)(2)(i)(B) and (C).  The Veteran was separated from service in October 1955, and applied for service connection for a dental condition in June 2008, more than 52 years after his service separation.  He also does not qualify for Class II (b) eligibility as he has not been shown to be homeless or eligible for care under 38 U.S.C. § 2062, or Class II(c) eligibility because the record does not show that he was a prisoner of war.  See 38 C.F.R. § 17.161(d), (e).  As noted, the Veteran has not previously applied for dental benefits, so he is not entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also no indication in the record of a dental condition that impairs or aggravates a service-connected disorder (Class III eligibility), see 38 C.F.R. § 17.161(g); that he has disabilities rated as 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV eligibility), or that he is a Chapter 31 vocational rehabilitation trainee (Class V eligibility).  See 38 C.F.R. § 17.161(h), (i).  Nor is he receiving or due to receive VA care and treatment under Chapter 17 (Class VI eligibility).  See 38 C.F.R. § 17.161(j). 

Although the service treatment records reflect the intentional removal of 10 teeth and the restoration of 7 teeth in active duty service, those in-service procedures do not constitute dental trauma for establishing outpatient treatment purposes, as a matter of law.  Therapeutic and restorative dental treatment, e.g. fillings, bridges, and extractions, almost always involves physical impact of the teeth.  The intended effect of dental treatment performed in service, including extractions, is not considered dental trauma as defined in 38 U.S.C.A. § 1712, 38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c) (2012); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010) (holding that service trauma under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment); Smith v. West, 11 Vet. App. 134 (1998).  Dental extractions during service are not tantamount to dental trauma; trauma of teeth, even extractions, in and of themselves, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  As the Veteran does not allege any injury to his teeth during active duty service, and there is no indication of any in-service dental trauma, the Board finds that the Veteran did not suffer dental trauma.  38 C.F.R. §§ 3.381, 17.161. 

The evidence of record does not support a grant of entitlement to service connection for a dental disorder for compensation or for outpatient treatment purposes.  As the preponderance of the evidence is thus against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a dental disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


